Citation Nr: 0601999	
Decision Date: 01/24/06    Archive Date: 03/14/06

DOCKET NO.  03-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, to include nerve damage and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

In a November 1980 decision, the RO denied the veteran's 
original claim for service connection for a low back 
disability.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision, in which the 
RO declined to reopen a claim for service connection for 
residuals of a low back injury, to include nerve damage and 
arthritis, on the basis that new and material evidence had 
not been received.  The veteran timely appealed.

In April 2004, the veteran testified during a hearing before 
RO personnel.

In February 2005, the Board found new and material evidence 
to reopen the veteran's claim and remanded the case to the RO 
or VA's Appeals Management Center (AMC) for additional 
development.

In January 2006, the Board granted the veteran's motion to 
advance this case on its docket.


FINDING OF FACT

A current low back disability is not related to a disease or 
injury in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a low 
back injury, to include nerve damage and arthritis, are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 
(2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).
 
Through the August 2003 statement of the case (SOC), the June 
2004 and July 2005 SSOCs, and the January 2002 and March 2005 
letters, the RO and VA's Appeals Management Center (AMC) 
notified the veteran of the elements of service connection 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's January 2002 and March 2005 letters notified the veteran 
of what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  The letters requested that he provide the names 
and addresses of medical providers, the time frame covered by 
the records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The March 2005 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claim was 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claim on appeal, reports of which are of record.  The veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.  He has also been afforded necessary examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claim; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claim, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within a prescribed period after discharge from 
service (one year), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 
3.309 (2005).

In this case, the veteran contends that his current low back 
disability is the result of back injury in service.

The veteran's service medical records include treatment for 
backache at various times from November 1950 to January 1953, 
without noted improvement, and include diagnoses of 
lumbosacral strain (August 1951) and scoliosis (January 
1952).  During a July 1952 orthopedics consultation, the 
veteran reported back pain in the lower cervical and mid-
thoracic areas, resulting from his falling on a rock in 
November 1950.  X-rays at the time were negative, and the 
diagnosis was undetermined.  In October 1952, physicians 
advised the veteran to sleep on a board bed.  The August 1953 
separation examination revealed a normal spine.

The report of an October 1953 VA examination reflects no 
musculoskeletal condition.

VA progress notes, dated in August 1976, reflect that the 
veteran had a long history of back problems and treatment, 
for which he was advised to exercise and rest.

The post-service medical records first show findings of mild 
osteoarthritic changes of the lumbosacral spine in September 
1980.

Records show that the veteran re-injured his back in August 
1985, after lifting cases of paint.  Physical examination at 
that time revealed paraspinal muscle spasm in the mid 
lumbosacral region.  The assessment was mid and low lumbar 
strain.
 
More recent VA medical records include findings of marked 
degenerative disc disease at several levels, as well as 
severe spondylosis, beginning in 2002.

In April 2004, the veteran testified that he first injured 
his low back during basic training when he fell on a rock, 
and that he had continued to have problems with his low back 
since his discharge from service.

Wayne C. Brady, M.D., the veteran's treating physician, 
opined that the veteran had severe degenerative disc disease 
and facet arthritis prior to the May 1985 injury.  

The VA examiner opined in April 2005 that the veteran's 
current back symptoms were less likely due to injury received 
in service.  The examiner noted that the veteran served in 
Korea for nine months following his injury in basic training, 
and received treatment during that time for any back 
problems.  The examiner concluded that the veteran's injury 
in service was not severe, and that the veteran's current low 
back disability was more secondary to changes from normal 
aging.

A VA examiner who conducted the neurological examination in 
April 2005, and reviewed the veteran's claims file, also 
noted that the veteran's examinations and X-rays taken in the 
early 1950's did not reveal evidence of disease back then.

The evidence in support of the veteran's claims includes his 
report of an inservice back injury and a continuity of 
symptomatology since that time, the service medical records 
showing treatment for back complaints, and the documentation 
of a current back disability.

Dr. Brady's opinion is not inconsistent with the veteran's 
contentions, but is also not inconsistent with the VA 
examiner's opinion that the current back disability was the 
result of the aging process.  Dr. Brady's opinion does not 
link the veteran's current low back disability with service.  
His opinion is thus neutral.

In fact, there was no contemporaneous evidence of a post-
service back disability until September 1980, when an X-ray 
examination revealed mild osteoarthritic changes.  The 
absence of evidence of a back disability in the decades 
immediately following service, constitutes negative evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

While the veteran is competent to offer statements of first-
hand knowledge that he fell and injured his back in service, 
as a lay person he is not competent to render a probative 
opinion on a medical matter, such as the etiology of his 
current low back disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

There are two competent opinions against finding a link 
between the current back disability and service.  These 
opinions are a product of a review of the entire claims 
folder, and are not rebutted by any other competent opinion.  

Because there is no clear and competent opinion linking a 
current back disability to service, there was no 
contemporaneous evidence of a back disability for many years 
after service, and the competent opinions against the claim; 
the Board finds that the preponderance of the evidence is 
against the grant of service connection.  38 U.S.C.A. 
§ 5107(b).



ORDER

Service connection for residuals of a low back injury, to 
include nerve damage and arthritis, is denied.


		
____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


